DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-15) in the reply filed on 7/13/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al (U.S. Patent Application Publication Number: Us 2011/0028820 A1, hereinafter “Lau” – APPLICANT CITED).
 Regarding claim 1, Lau teaches a medical system comprising a catheter (e.g. Abstract, Figs. 15, 13, 19) including: 
an insertion tube having a distal end (e.g. Fig. 15 shows a catheter 36 with a flexible catheter body e.g. [0030] and a distal end (e.g. 64 Fig 15, [0042]); 
an elongated resilient distal section fixed to the distal end of the insertion tube, the distal section having an outer surface (e.g. [0038], Fig. 15 i.e. loops 66 comprising distal arms 70); and 
a plurality of electrode structures, each electrode structure being disposed on, and bulging above the outer surface of the distal section (e.g. 60 Figs. 13 shows recording and ablation electrodes Fig. 15 (e.g. [0042], [0043]) that are combined on an outer surface of an elongated resilient section (i.e. loop) at the distal end of the catheter of the distal end of the catheter),
 each electrode structure comprising a respective primary electrode and at least one respective secondary electrode extending around the outer surface, and respective electrically insulating material disposed around the outer surface and between the respective primary electrode and the at least one respective secondary electrode (e.g. 60 Figs. 13 shows recording and ablation electrodes [0036],[0042], [0043] and there is insulating material between the electrodes that are on an outer surface of an elongated resilient section (i.e. loop) at the distal end of the catheter), the respective primary electrode bulging further above the outer surface than the at least one respective secondary electrode and the respective electrically insulating material (e.g. 60 Fig. 13  Note:  the electrodes with a fin 82 extend further above the outer surface than the electrodes that do not comprise a fin).  
Regarding claim 2, Lau teaches that the catheter facilitates treatment via a percutaneous route and may be used to treat epicardially or endocranially (e.g. [0042]) and therefore Lau teaches that the insertion tube (i.e. catheter)  is configured for insertion through a blood vessel into a heart of a subject, and wherein the resilient distal section defines a loop  (e.g. Figs. 13 and 15) when deployed within the heart, and is configured to open and close the loop.  
Regarding claim 4, Lau teaches that the respective primary electrode includes a metal ring and the at least one respective secondary electrode includes at least one metal ring, the respective primary electrode and the at least one respective secondary electrode being connected by the respective electrically insulating material (e.g. 60 Figs. 13 shows recording and ablation electrodes Fig. 15 (e.g. [0036], [0042], [0043]) that are combined on an outer surface of an elongated resilient section (i.e. loop) at the distal end of the catheter of the distal end of the catheter and there is insulating material between the electrodes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (U.S. Patent Application Publication Number: US 2011/0028820 A1, hereinafter “Lau” – APPLICANT CITED) in view of Ditter et al (U.S. Patent Application Publication Number: US 2016/0143689 A1, hereinafter “Ditter”).
Regarding claim 3, Lau teaches the invention as claimed but does not specifically teach that the loop has a diameter of between 5 mm and 35 mm. In the same field of endeavor, Ditter teaches a catheter comprising ablation and mapping electrodes (e.g. [0001]) and also teaches that the catheter has distal end that defines a loop with a diameter between 5 mm and 35 mm (i.e. 20-35 mm, e.g. [0054]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the loop in the catheter of Lau to have a diameter of between 5 and 35mm as taught by Ditter in order to provide the predictable results of allowing the clinician to easily insert and map the tissue at the target region.
Regarding claims 5 and 6, Lau teaches the invention as claimed except for the at least one respective secondary electrode comprising two respective electrodes which are disposed either side of the respective primary electrode. In the same field of endeavor, Ditter teaches a catheter comprising ablation and mapping electrodes (e.g. [0001]) and also teaches that the catheter has a primary electrode (i.e. AR Fig. 11) and two respective secondary electrodes disposed on either side of the respective primary electrode. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrode structure of Lau to have the at least one respective secondary electrode of Lau to comprise of two respective electrodes which are disposed either side of the respective primary electrode as taught by Ditter in order to provide the predictable results of providing a better distribution of the current over the target region.
Regarding claim 7, Lau in view of Ditter teaches the invention as claimed and Lau further teaches that the distal section has a direction of elongation, the respective primary electrode (i.e. the electrode with the fin in Fig. 13) having a first width measured parallel to the direction of elongation, each of the two respective electrodes having a second width measured parallel to the direction of elongation, the first width being greater than the second width (i.e. the secondary electrode is combined with the primary electrode and have a smaller width).  
Regarding claims 8 and 9, Lau in view of Ditter teaches the invention as claimed and Lau further teaches that the width of the primary electrode is greater than the width of the secondary electrodes as discussed above except for the first width being at least twice the size of the second width and the first width is in a range of 2 mm to 8 mm and the second width is in a range of 0.1 mm to 1 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lau in view of Ditter with the first width being at least twice the size of the second width and the first width being in a range of 2 mm to 8 mm and the second width being in a range of 0.1 mm to 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 10, Lau in view of Ditter teaches the invention as claimed and Lau further teaches that the distal section has a direction of elongation, each electrode structure having a width measured parallel to the direction of elongation but does not specifically teach that each electrode structure has a width measured parallel to the direction of elongation of between 2.5 mm and 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lau in view of Ditter with each electrode structure has a width measured parallel to the direction of elongation of between 2.5 mm and 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claims 14 and 15, Lau in view of Ditter teaches the invention as claimed and while Lau further teaches that the electrodes are used for ablation and recording (e.g. [0042]), they do not specifically teach the system further comprises a signal generator configured to generate a pulsed signal to be applied by the respective primary electrode to heart tissue to perform electroporation of the heart tissue and comprising an intracardiac electrogram (IEGM) module configured to receive at least one signal sensed by the at least one respective secondary electrode and generate an IEGM for output to a display device. In the same field of endeavor, Ditter teaches a catheter comprising ablation and mapping electrodes (e.g. [0001]) and also teaches that the system further comprises a signal generator ( i.e. RF generator for appliying ablation energy, e.g. Fig. 14, [0097]) configured to generate a pulsed signal to be applied by the respective primary electrode to heart tissue to perform electroporation of the heart tissue and comprising an intracardiac electrogram (IEGM) module configured to receive at least one signal sensed by the at least one respective secondary electrode and generate an IEGM for output to a display device (i.e. intracardiac electrical mapping e.g. Fig. 14, [0097]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lau to have the signal generator and the IEGM module and display set up as taught by Ditter in order to provide the predictable results of providing a convenient and clinician friendly operating system for diagnostic and therapeutic functions. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (U.S. Patent Application Publication Number: US 2011/0028820 A1, hereinafter “Lau” - APPLICANT CITED) in view of Olson et al (International Publication Number: US 2019/036653 A2, hereinafter “Olson”).
Regarding claims 11 and 12, Lau teaches the invention as claimed, they do not specifically teach that each electrode structure includes respective thermally conductive material disposed under the respective primary electrode, between the respective primary electrode and the outer surface of the distal section and wherein the respective thermally conductive material is formed from different material than the respective primary electrode.  
In the same field of endeavor, Olson teaches a catheter comprising electrodes and also teaches an electrode structure that includes thermally conductive material disposed under the electrode, between the electrode and an outer surface and wherein the thermally conductive material is formed from different material than the electrode (e.g.  Fig. 17c, [0135]- [0136]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lau to have electrodes that comprise  thermally conductive material disposed under the electrode, between the electrode and an outer surface and wherein the thermally conductive material is formed from different material than the electrode as taught by Olson in order to provide the predictable results of providing an electrode that has a low impedance level and accurate for detection purposes. 
Regarding claim 13, Lau in view of Olson teaches the invention as claimed and teaches that the thermally conductive material and the primary electrode are formed as a unitary item as discussed above and that the primary electrode has a width that is greater and therefore a mass that is greater than the secondary electrode as discussed above. They do not specifically teach that the unitary item (i.e. primary electrode) has a mass greater than twice a mass of the at least one respective secondary electrode.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lau in view of Olson with the unitary item (i.e. primary electrode) having a mass greater than twice a mass of the at least one respective secondary electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Govari et al (U.S. Patent Application Publication Number: US 2013/0345698 A1, hereinafter “Govari”) teaches a catheter with electrodes with enhanced heat conduction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792